Citation Nr: 0943279	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pleurisy.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a cervical spine 
disability to include as secondary to the service connected 
amputation of the middle third right leg.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension to 
include as secondary to the service connected posttraumatic 
stress disorder and the service connected amputation of the 
middle third right leg.

4.  Entitlement to service connection for hypertension to 
include as secondary to the service connected posttraumatic 
stress disorder and the service connected amputation of the 
middle third right leg.

5.  Entitlement to service connection for spondylolysis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1948 to July 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In November 2004, the appellant filed a claim for the issue 
of timeliness of the appeal of service connection for 
pleurisy, hypertension and a cervical disability.  In June 
2005, the appellant withdrew the issue of timeliness of the 
appeal and instead stated the issue should be a request to 
reopen the claim for service connection.  

In an August 2008 statement the appellant stated that the 
original decision which denied service connection for 
pleurisy had clear and unmistakable error (CUE).  Therefore, 
the appellant has alleged CUE in the October 1958 decision 
which denied the claim for service connection for pleurisy.  
The issue is REFERRED to the RO for development and 
adjudication.  

In February 2009 the appellant withdrew his request for a 
Travel Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension and a cervical spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for pleurisy was denied in an April 
2003 rating decision.  The appellant was informed of the 
determination and of the right to appeal.  The appellant did 
not appeal within one year of date of notification.

2.  The appellant filed a claim to reopen the issue of 
service connection for pleurisy in November 2004; the 
evidence added to the record since the April 2003 decision is 
cumulative/redundant of previously reviewed evidence, and 
does not relate to a previously unestablished fact.

3.  Service connection for hypertension was denied by the RO 
in a decision of April 2003.  The veteran was informed of the 
decision and he did not appeal.

4.  The evidence submitted since the RO's April 2003 decision 
is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for pleurisy and hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  The evidence received since the April 2003 decision, 
which denied service connection for pleurisy, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The evidence received since the April 2003 decision, 
which denied service connection for hypertension, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 
3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim. Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Moreover, as the 
appellant seeks to reopen a previously denied claim, VA 
notified him of the basis of the prior denial of her claim 
and the legal requirements for reopening the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided until April 2008, after the initial 
rating decision.  While this is error, the Board finds that 
there is no prejudice to the appellant in this timing error 
because the appellant has not satisfied the legal requirement 
to submit new and material evidence as to the claim for 
service connection for pleurisy and, as such, the claim is 
not reopened.  Moreover, the appellant's claim to reopen the 
claim for service connection for hypertension is being 
granted and remanded for further development.  Hence, there 
can be no prejudice since matters of disability rating and 
effective dates are not for consideration.  Also, the Board 
notes that the appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Furthermore, the Board observes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization, which has not asserted any harm to the 
appellant due to the timing error of the notice here. 
Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and post-
service treatment records have been associated with the 
claims folder.  VA's duty to assist does not include the duty 
to provide a VA examination prior to reopening of the claim; 
as such, it is not necessary to have a VA examination.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Legal Criteria and Analysis

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed his request to reopen in 
November 2004.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pleurisy

The appellant seeks to reopen his claim for service 
connection for pleurisy.  In 1958, the appellant reported he 
had a chest condition, which had become worse, with a cough.  
He stated he had pleurisy in service.  In September 1958, Dr. 
Broons reported that the appellant had been seen in 1958 for 
a non-productive cough.  X-rays showed accentuated shadows.  
The assessment was an epidemic respiratory type virus 
infection.  Service connection for pleurisy was initially 
denied in a rating decision of October 1958.  The RO denied 
service connection for pleurisy as service treatment records 
did not contain any evidence of treatment for pleurisy; the 
examination at discharge showed no evidence of a respiratory 
disability; and, the VA examination of November 1951 
disclosing a normal respiratory system.  The Ro noted that 
the first evidence of a chest condition was the August 1958 
treatment by Dr. Broons.  .  The RO notified the appellant of 
this decision that same month and the appellant did not 
appeal.  Consequently, that decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

The appellant sought to reopen the claim for service 
connection for pleurisy and in a rating decision of April 
2003 the RO denied the appellant's request to reopen the 
claim.  The RO denied the request to reopen on the basis that 
while there was evidence of exposure to asbestos in service, 
there was no evidence of an asbestos related disability.  The 
appellant did not appeal that decision and it became final.  

At the time of the last final decision, the record included 
service treatment records which were completely silent for 
any treatment or diagnosis of pleurisy or a respiratory 
disorder; a VA examination report of November 1951 which 
found no evidence of a respiratory disability; an asbestos 
exposure questionnaire of June 2003 wherein the appellant 
stated that he was treated for pleurisy at the Oak Knoll 
Naval Hospital while recovering for his right leg amputation, 
that he suffered from coughing in service and that he was 
stationed on board ships; and outpatient treatment records, 
and a statement from Dr. Broons reflecting a post service 
respiratory virus infection.  The record also included the 
appellant's claims.  In essence, at the time of the prior 
denial, the evidence included evidence that the appellant was 
exposed to asbestos in service, but no evidence of a 
respiratory disability.

The prior decisions are final based upon the evidence then of 
record.  A prior final decision will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Submitted since the RO's April 2003 decision are additional 
statements from the appellant wherein he states that he was 
treated for pleurisy while in service while recovering form 
his leg amputation.  Also, submitted in September 2008, is an 
article which provides the definition for pleurisy.

The Board has made a careful review of the evidence of 
record.  At the time of the prior denial, there were the 
appellant's assertions that he was treated for pleurisy while 
in service but no confirmatory evidence of any treatment for 
pleurisy or any other respiratory impairment during service, 
no evidence of residuals of pleurisy, and, at best, a 
statement reflecting remote post-service evaluation for a 
viral respiratory infection.  There was no evidence f a nexus 
to service.  

Since that determination, the appellant has submitted 
articles regarding pleurisy.  Such evidence is not material 
as the evidence does not establish that he has pleurisy, 
residuals of pleurisy or any respiratory disability.  To the 
extent that he reports he had pleurisy during service, such 
statements are cumulative of his prior claim.  

The record also establishes the he had shortness of breath 
and chest pain in 2004.  However, examination of the chest 
was clear.  In the context of whether he has residuals of 
pleurisy, a clear chest merely tends to confirm the prior 
decision that he did not have residuals of an in-service 
disease or injury.  In sum, the evidence added to the record 
is not new and material and the claim is not reopened.  

Hypertension

The appellant seeks to reopen his claim for service 
connection for hypertension to include as secondary to his 
service connected amputation middle right third leg and PTSD.  
Service connection for hypertension was denied by the RO in a 
rating decision of April 2003.  The basis of the denial was 
that while there is evidence that psychiatric disorders can 
exacerbate a pre-existing hypertension, there is no 
creditable scientific or medical studies linking hypertension 
to any psychiatric disorder; and there was no evidence of 
hypertension in service or evidence of a nexus to the service 
connected amputation of the right leg or PTSD.  The appellant 
did not appeal the decision and it became final.

At the time of the denial the record included service 
treatment records, the appellant's statements that his PTSD 
and his right leg amputation caused his hypertension; and, a 
VA examination report of March 2003 showing a diagnosis of 
mild hypertension which contained a medical opinion which 
stated that PTSD does not cause the appellant's hypertension 
and that hypertension is not related to the right below-knee 
amputation.  

In November 2004 the appellant sought to reopen his claim for 
service connection for hypertension.  Added to the record 
since the decision of April 2003 are a copy of a medical 
study received in December 2006 which found that hypertension 
was more significant amongst amputation patients; an internet 
article received in June 2008 which stated that PTSD can 
cause cardiovascular disease; and an internet article 
received in September 2008 which discussed the effects of 
stress on the person's health.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of hypertension, but no evidence of a nexus to 
service or a nexus to the service connected amputation of the 
right leg or PTSD.  Since that determination the appellant 
has introduced evidence, in the form of medical studies and 
articles, of possible relationships between hypertension and 
amputations of the leg, and cardiovascular disease and PTSD.  
This evidence is relevant and probative to the issue at hand.  
The evidence cures the evidentiary defect that existed at the 
time of the prior decision.  See 38 C.F.R. § 3.156.  Based 
upon the reason for the prior denial, the additional evidence 
is new and material and the claim is reopened. 
 

ORDER

The application to reopen the claim for service connection 
for pleurisy is denied.

The application to reopen the claim for service connection 
for hypertension is granted.


REMAND

The appellant is seeking to reopen the claim for service 
connection for a cervical spine disability.  After a review 
of the record, the Board finds that further development is 
necessary prior to adjudicating the claim.

In an August 2008 statement, the appellant stated that his 
cervical spine disability may be due to his service connected 
degenerative joint disease and degenerative disk disease of 
the lumbar spine.  In a May 2009 statement the appellant 
stated that he had undergone a VA examination and evaluation 
that same month for his hips, back and thoracic outlet.  He 
stated he was examined and x-rays were done.  As the 
appellant is claiming his cervical spine disability may be 
due to his service connected back disability, it is possible 
that the VA examination of May 2009 may contain evidence 
which is relevant to his request to reopen.  Therefore, a 
copy of the examination must be obtained and associated with 
the claim file prior to adjudicating the request to reopen.  

Moreover, the board notes that the most recent Supplemental 
Statement of the Case (SSOC) in regards to the request to 
reopen the claim for service connection for a cervical spine 
disability is dated in January 2009.  However, a review of 
the record shows that additional VA outpatient treatment 
records which show treatment for the appellant's cervical 
spine were associated with the claim file after the January 
2009 SSOC.  Furthermore, there is no indication in the record 
that the appellant waived initial consideration of this 
evidence by the AOJ.  Therefore, an SSOC must be issued which 
takes into consideration the evidence submitted after the 
January 2009 SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

The Board further notes that as a general rule, "when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  38 U.S.C. § 
7104(b).  However, if a veteran's claim does not have the 
same factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008). 

In the instant case, the appellant has been denied service 
connection for a cervical disability, specifically, 
degenerative changes including narrowing of the cervical 
spine.  VA outpatient treatment records of July 2004 show a 
diagnosis of cervical spondylolysis.  This constitutes a new 
claim for service connection for cervical spondylolysis.  
Therefore, the RO must adjudicate the claim and issue a 
rating decision. 

In regards to the claim for service connection for 
hypertension, the Board notes that the VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).
 
The appellant has argued that his hypertension was caused by 
his service connected amputation of the right leg and/or his 
PTSD.  In support of his claim he has submitted a medical 
study which found that hypertension was more significant 
amongst amputation patients.  He also submitted an internet 
article which discussed the relationship between PTSD and 
cardiovascular disease. 

Moreover, the Board notes that Federal Register statement of 
June 28, 2005, 70 F.R. 37040, notes that presumption of 
service connection was warranted for hypertensive vascular 
disease for prisoners of war (POW).  It was reasoned that 
presumption of service connection was warranted on the basis 
that based on several medical studies, veterans who have a 
long-term history of PTSD have a high risk of developing 
cardiovascular disease and myocardial infraction, and since 
POWs have a relatively high rate of PTSD incurrence, they 
would presumably be at risk of cardiovascular disease to 
include hypertension.

In the instant case a medical opinion is required.  A VA 
examination of March 2003 noted the appellant had mild 
hypertension.  Therefore, there is evidence that the 
appellant has hypertension.  Moreover, he is service 
connected for PTSD at 50 percent disabling and for amputation 
of the right leg.  While the VA examiner in March 2003 
provided an opinion as to the relationship between the 
appellant's hypertension and his service connected PTSD and 
amputation of the right leg, the same was provided without 
consideration of the medical study submitted by the appellant 
or the Federal Register statement of June 28, 2005, 70 F.R. 
37040.  Moreover, the examiner did not render an opinion as 
to whether the appellant's hypertension was aggravated by the 
service connected PTSD and/or the right leg amputation.  
Therefore, the Board finds that a medical opinion is required 
to determine if there is any connection between the 
appellant's PTSD and/or the amputation of the right leg and 
his hypertension, and whether the appellant's PTSD and/or 
right leg amputation aggravated the appellant's hypertension.

Finally, as noted above, the appellant has claimed that his 
cervical spine disability is due to his service connected 
back disability.  However, there is no medical opinion 
regarding the relationship, if any, between the cervical 
spine disability and the service connected lumbar spine 
disability.  A VA examination and opinion are necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should obtain a copy of the 
May 2009 VA examination of the back and 
associate it with the claim file.  

2.  The RO should adjudicate the claims 
for service connection for cervical 
spondylolysis and issue a rating 
decision.

3.  The AOJ should schedule the 
appellant for a VA examination to 
determine the relationship between any 
cervical spine disability the appellant 
may currently have and his service 
connected lumbar spine disability.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that cervical spine 
disability present was caused by or 
aggravated by the appellant's service 
connected lumbar spine disability or 
whether such relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

4.  The AOJ should obtain a VA medical 
opinion to determine if the appellant's 
service connected PTSD and/or right leg 
amputation could have caused or 
aggravated the appellant's 
hypertension.  The examiner should take 
into consideration the Federal Register 
statement of June 28, 2005, 70 F.R. 
37040 and the medical study submitted 
by the appellant in December 2006.  The 
claims file must be made available to 
the examiner.  The examiner should 
specifically opine whether the 
appellant's PTSD and/or right leg 
amputation caused or aggravated 
appellant's hypertension.  A complete 
rationale for any opinion rendered 
should be provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


